Detailed Correspondence
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11, 15-20, and 23-30, 32-39 are pending.
	Claims 12-14, 21-22 and 31 have been cancelled by the Applicant.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Deborah Lu on 08/02/2021.

The application has been amended as follows: 
IN THE CLAIMS: 
Claim 15. (Currently Amended) The 
	 
Withdrawn Objections
	Objection to the color drawings is withdrawn in light of the Applicant amending to replace all color drawings with grayscale drawings. It is further noted that the Applicant has amended the specification by deleting paragraph 42, which refers to color drawings.
	Objection to claim 10 is withdrawn in light of amendment made by the Applicant

	Objections to claims 27 and 28 are withdrawn in light of the amendments made by the Applicant.

Withdrawn Rejections
	Rejection of claims 11, 13-15 and 25 under 35 U.S.C. 112(a) for failing to comply with the enablement requirement is withdrawn in light of the amendments made by the applicant.
	Rejection of claim 11 under 35 U.S.C. 112(a) for failing to comply with the enablement requirement is withdrawn in light of the amendments made by the applicant.
	Rejection of claims 1-31 under 35 U.S.C. 112(a) for failing to comply with the enablement requirement is withdrawn in light of the amendments made by the Applicant to the Specification on 07/16/2021 stating that the deposit was made and accepted pursuant to the terms of the Budapest Treaty.
Rejection of claims 11, 13-15, 17-18, 21-22, 25 and 30-11 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is withdrawn in light of the amendments made by the applicant.
Rejection of claims 13-15, 17, 18, 21, 22, 25 and 31 under 35 U.S.C. 102(a)(1) for being anticipated by Moor (US PGPub no. 20130019336; published Jan 17, 2013) is withdrawn in light of the amendments made by the applicant.

Biological deposit
This application requires public availability of specific biological material to make and use the claimed invention. Applicant has amended paragraph 41 of the specification on 07/14/2021 stating that 

Conclusion
	Claims 1-11, 15-20, and 23-30, 32-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/Ashley K Buran/Primary Examiner, Art Unit 1662